_ Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 1of9 PagelD #: 55

FILED =

 

 

JUL 14 2020
U.S. DISTRICT COURT-WVND ‘ ‘
CLARKSBURG. WV 26301 United States Department of Justice
William J. Powell
United States Attorney's Office
Northern District of West Virginia
United States Courthouse
1125 Chapline Street Phone: (304) 234-0100
Suite 3000 FAX: (304) 234-0111
Wheeling, WV 26003
David P. Hoose, Esq. June 24, 2020

100 Main Street
Northampton, MA 01060
VIA E-MAIL DELIVERY

Re: — United States v. Reta MAYS, Criminal Action No. 1:20-CR-2.

Dear Mr. Hoose:

This will confirm conversations with you concerning your client, Reta Mays (hereinafter referred
to as “Defendant” or “Ms. Mays”). All references to the "Guidelines" refer to the guidelines established
by the United States Sentencing Commission, effective November 1, 1987, as amended.

Subject to the approval of the Attorney General of the United States, it is agreed between the
United States and your client as follows:

1. It is understood by the parties that this plea agreement is conditioned upon approval by the
Attorney General of the United States. Absent such approval, this agreement is null and void. The parties
understand that the signature of the United States Attorney on this agreement does not constitute a
recommendation to the Attorney General of the United States that the agreement should be approved. The
parties further agree that if the Attorney General does not approve this agreement, it is not admissible at
trial for any purpose, in either the guilt/innocence or penalty phases, including as evidence that the United
States Attorney’s Office supported a plea agreement in this case.

2. Ms. Mays will waive her right to have her case presented to a Grand Jury and plead guilty
to an eight-count Information to be filed in this district, charging the following offenses:

 

 

 

 

ys, Defendant Date
% o> 7 / ul Fo
‘9085e--Esq-- Date
efendan

~ ee Arete) oCes -
* Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 2 of 9 PagelD #: 56

a. Count One: Second Degree Murder of Robert Edge, Sr., in violation of Title 18, United States
Code, Section 1111;

b. CountTwo: Second Degree Murder of Robert Kozul, in violation of Title 18, United States
Code, Section 1111;

c. Count Three: Second Degree Murder of Archie Edgell, in violation of Title 18, United States
Code, Section 1111;

d. Count Four: Second Degree Murder of George Shaw, in violation of Title 18, United States
Code, Section L111;

e. CountFive: Second Degree Murder of W.A.H., in violation of Title 18, United States Code,
Section 1111:

f Count Six: Second Degree Murder of Felix McDermott, in violation of Title 18, United States

Code, Section 1111;

Count Seven: Second Degree Murder of Raymond Golden, in violation of Title 18, United States

Code, Section L111; and

h. Count Eight: Assault with Intent to Commit Murder of R.R.P.. in violation of Title 18, United
States Code, Section 113(a)(1).

GQ

+

3. The maximum penalty to which Ms. Mays will be exposed by virtue of her pleas of guilty
to Counts One through Seven, for each count, is: life imprisonment, a fine of $250,000, and five (5) years
of supervised release pursuant to Title 18, United States Code, Sections L111, 3559(a)(1), 3571(b)(3),
3583(b)C1).

The maximum penalty to which Ms. Mays will be exposed by virtue of her plea of guilty to Count
Eight is: twenty (20) years of imprisonment, a fine of $250,000; and three (3) years of supervised release
pursuant to Title 18, United States Code, Sections 113(a)(1), 3559(a)(3), 3571(b)(3), and 3583(b)(2).

Ms. Mays will also be required to pay a mandatory special assessment of $800.00, (Title 18, United
States Code, Section 3013) which must be paid before the date of sentencing by money order, or certified
check, made payable to the United States District Court. It is also understood that Ms. Mays might be
required by the Court to pay the costs of her incarceration.

4, Pursuant to Sections 6B1.4 and 1B1.3 of the Guidelines, the parties hereby stipulate and
agree that the base offense level for each of Counts One through Seven is a Base Offense Level 38
pursuant to Section 2A1.2(a) because the offenses are second degree murders.

Regarding Count Eight, the parties hereby stipulate and agree to a Base Offense Level 27 pursuant
to Section 2A2.1(a)(2), because the object of the offense would not have constituted first degree murder,
and to a four-level increase pursuant to Section 2A2.1(b)(1)(A) because the victim sustained permanent
or life-threatening bodily injury.

UDNWZ 7. 20a )

 

 

 

 

Refa Mays, Deferdant Date
David PoHooses Esc, Date

Counsel for Defendant

Tay GF. acca nic, Sang:
- Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 3 of9 PagelD #: 57

For all counts, the parties hereby stipulate and agree to a two-level increase pursuant to Section
3A1.1 because Ms. Mays knew or should have known that the victims of the offenses were vulnerable
victims due to age and physical and/or mental condition.

The parties understand that pursuant to Section 6B1.4(d), the Court is not bound by the above
stipulations, and if not accepted by the Court, Ms. Mays will not have the right to withdraw her plea of

guilty.

5. In support of the pleas of guilty outlined in paragraph 2 and the U.S. Sentencings
Guidelines stipulations described in paragraph 4, the parties hereby stipulate and agree to the following
facts:

a. Background:

At all relevant times, the United States Department of Veterans Affairs operated a hospital in
Clarksburg, Harrison County, West Virginia, named Louis A. Johnson Veterans Affairs Medical Center
(“VAMC Clarksburg”), to provide healthcare services to eligible veterans of the United States military.
At all relevant times, VAMC Clarksburg was a federal healthcare facility situated on land acquired for the
use of the United States and under its jurisdiction.

At all relevant times, VAMC Clarksburg employed Ms. Mays as a nursing assistant responsible
for measuring patients’ vital signs, documenting patients’ intake and output, testing patients’ blood
glucose levels with a glucometer, and sitting one on one with patients who required close observation. At
no time was Ms. Mays qualified or authorized to administer medication, including insulin.

At all relevant times, Ms. Mays was assigned to work the night shift, 7:30 p.m. to 8:00 a.m., in
VAMC Clarksburg’s medical surgical unit, referred to as Ward 3A.

b. Robert Edge, Sr.:

During the July 19-20, 2017 night shift at VAMC Clarksburg, 82-year-old Robert Edge, Sr. was
an inpatient in Ward 3A. On this night shift, Ms. Mays, while sitting one on one with Mr. Edge, willfully,
deliberately, and without authorization, administered insulin to Mr. Edge, who was a Type 2 diabetic but
who had not received any prescribed insulin during his admission. Following this administration, Mr.
Edge suffered a severe hypoglycemic event, marked by a blood glucose level of 17, as measured by a
glucometer. Despite hospital staff administering several ampules of Dextrose 50 to Mr. Edge in an attempt
to raise his level of blood glucose, he did not recover from his hypoglycemia. On the afternoon of July
20, 2017. Mr. Edge died. The insulin that Ms. Mays administered to Mr. Edge was the but-for cause of
his death, as Ms. Mays had intended.

 

 

 

 

Reta Mav, Defefdant Date
oT / ,
HPA 7/u [es
David-P-HOOSE; Esae Date

Counsel for Defendant
TAL pecancdE Y day .
- Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 4 of9 PagelID #: 58

c. Robert Kozul:

During the January 28-29, 2018 night shift at VAMC Clarksburg, 89-year-old Robert Kozul was
an inpatient in Ward 3A. On this night shift, Ms. Mays, while sitting one on one with Mr. Kozul, willfully,
deliberately, and without authorization, administered insulin to Mr. Kozul, who was not a diabetic and not
prescribed insulin. Following this administration, Mr. Kozul suffered a severe hypoglycemic event,
marked by a blood glucose level of 27, as measured by the VAMC Clarksburg laboratory. Despite hospital
staff administering several ampules of Dextrose 50 to Mr. Kozul in an attempt to raise his level of blood
glucose, he did not recover from his hypoglycemia. On January 30, 2018, at approximately 1:00 a.m.,
Mr. Kozul died. The insulin that Ms. Mays administered to Mr. Kozul was the but-for cause of his death,
as Ms. Mays had intended.

d. Archie Edgell:

During the March 23-24, 2018 night shift at VAMC Clarksburg, 84-year-old Archie Edgell was
an inpatient in Ward 3A. On this night shift, Ms. Mays, while sitting one on one with Mr. Edgell, willfully,
deliberately, and without authorization, administered insulin to Mr. Edgell, who was who was a Type 2
diabetic but who had not received any prescribed insulin during his admission. Following this
administration, Mr. Edgell suffered a severe hypoglycemic event, marked by a blood glucose level of 24,
as measured by a glucometer. Hospital staff administered several ampules of Dextrose 50 to Mr. Edgell
over the next 24 hours. On the night shift of March 24-25, 2018, Ms. Mays, while sitting one on one with
Mr. Edgell, willfully, deliberately, and without authorization, administered insulin to Mr. Edgell.
Following this administration, hospital staff discovered Mr. Edgell to have a blood glucose level of 23, as
measured by a glucometer. On the morning of March 26, 2018, Mr. Edgell died. The insulin that Ms.
Mays administered to Mr. Edgell was the but-for cause of his death, as Ms. Mays had intended.

e. George Shaw:

During the March 25-26, 2018 night shift at VAMC Clarksburg, 81-year-old George Shaw was an
inpatient in Ward 3A. On this night shift, Ms. Mays, while sitting one on one with Mr. Shaw, willfully,
deliberately, and without authorization, administered insulin to Mr. Shaw, who was not a diabetic and not
prescribed insulin. Following this administration, Mr. Shaw suffered a severe hypoglycemic event,
marked by a blood glucose level of 17, as measured by a glucometer. Despite hospital staff administering
several ampules of Dextrose 50 and a dose of Glucagon to Mr. Shaw in an attempt to raise his level of
blood glucose, he did not recover from his hypoglycemia. On April 10, 2018, Mr. Shaw died, having
never returned to his clinical baseline after the hypoglycemic event. The insulin that Ms. Mays
administered to Mr. Shaw was the but-for cause of his death, as Ms. Mays had intended.

MEL dg Zyfaxo

 

 

 

 

Reta Mays, Defeydant dant t Date
Ta ‘ne 7 / he f Pa
David P--Hoose> Esq: Date

Counsel for Defendant

gay r Mk epic , eer
Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 5 of9 PagelD #: 59

f. W.A.EH.:

 

During the April 3-4, 2018 night shift at VAMC Clarksburg, 96-year-old W.A.H. was an inpatient
in Ward 3A. On this night shift, Ms. Mays willfully, deliberately, and without authorization, administered
insulin to W.A.H., who was a Type 2 diabetic prescribed a certain type and amount of insulin. Following
this administration, W.A.H. suffered a severe hypoglycemic event, marked by several glucometer
measurements of a blood glucose level in the 30s. Despite hospital staff administering several ampules
of Dextrose 50 to W.A.H. in an attempt to raise his level of blood glucose, he did not recover from his
hypoglycemia. On the morning of April 8, 2018, W.A.H. died. The insulin that Ms. Mays administered
to W.A.H. was the but-for cause of his death, as Ms. Mays had intended.

g. Felix McDermott:

During the April 8-9, 2018 night shift at VAMC Clarksburg, 82-year-old Felix McDermott was an
inpatient in Ward 3A. On this night shift, Ms. Mays willfully, deliberately, and without authorization,
administered insulin to Mr. McDermott, who was not a diabetic and not prescribed insulin. Following
this administration, Mr. McDermott suffered a severe hypoglycemic event, marked by a blood glucose
level of 12, as measured by a glucometer. Despite hospital staffadministering several ampules of Dextrose
50 and a dose of Glucagon to Mr. McDermott in an attempt to raise his level of blood glucose, he did not
recover from his hypoglycemia. On April 9, 2018, at approximately 9:00 a.m., Mr. McDermott died. The
insulin that Ms. Mays administered to Mr. McDermott was the but-for cause of his death, as Ms. Mays
had intended.

h. Raymond Golden:

During the June 3-4, 2018 night shift at VAMC Clarksburg, 88-year-old Raymond Golden was an
inpatient in Ward 3A. On this night shift, Ms. Mays, while sitting one on one with Mr. Golden, willfully,
deliberately, and without authorization, administered insulin to Mr. Golden, who was a Type 2 diabetic
who had required only a single administration of a certain type and amount of insulin during his admission.
Following this administration, Mr. Golden suffered a severe hypoglycemic event, marked by a blood
glucose level of 7, as measured by the VAMC Clarksburg laboratory. Despite hospital staff administering
several ampules of Dextrose 50 to Mr. Golden in an attempt to raise his level of blood glucose, he did not
recover from his hypoglycemia. On June 8, 2018, Mr. Golden died. The insulin that Ms. Mays
administered to Mr. Golden was the but-for cause of his death, as Ms. Mays had intended.

i. R.R.P.:

During the June 17-18, 2018 night shift at VAMC Clarksburg, 92-year-old R.R.P. was an inpatient
in 7) 3A at VAMC Clarksburg. On this night shift, Ms. Mays willfully, deliberately, and without

UD Mh, )y2— ? [yfeo2¢

 

 

 

 

Reta Mays, Defendant Date
Th, on 7 / le [Ds
Date

 

Counsel for Defendant

Ta, FM Canse, Ese.
Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 6 of 9 PagelD #: 60

authorization, administered insulin to R.R.P., who was not a diabetic and not prescribed insulin.
Following this administration, R.R.P. suffered a severe hypoglycemic event, marked by a blood glucose
level of 14, as measured by a glucometer. Hospital staff administered several ampules of Dextrose 50 to
R.R.P. By June 19, 2018, R.R.P.’s blood glucose had stabilized, and he did not receive any additional
Dextrose 50. On July 3, 2018, R.R.P. died at a nursing home. The medical examiner could not opine that
insulin was the but-for cause of R.R.P.’s death. However, Ms. Mays had intended to cause R.R.P.’s death
when she administered insulin to him during the June 17-18, 2018 night shift.

6. As part of this plea agreement, and based upon the concessions of the United States in this
plea agreement, Ms. Mays knowingly, willingly, and voluntarily gives up the right to seek any additional
discovery, except as to relevant and material information in aid of sentencing. Further, Ms. Mays
knowingly, willingly, and voluntarily waives all pending requests for discovery.

7. Ms. Mays waives any right to have sentencing determinations made by a jury and for a jury
determination of any and all facts relevant to the application of the United States Sentencing Guidelines
provisions and consents to the application of the Guidelines, in conformity with United States v. Booker,
125 S.Ct. 738 (2005), and to a determination of any and all facts and a resolution of the application of any
and all Guidelines factors by the United States District Judge. Ms. Mays further agrees that the District
Judge should make any sentencing determinations, including, but not limited to, Guidelines
determinations, using the preponderance of the evidence standard.

8. Ms. Mays will be completely forthright and truthful with federal officials in the Northern
District of West Virginia and elsewhere with regard to all inquiries made of her and will give signed,
sworn statements and grand jury and trial testimony relative thereto. Ms. Mays will agree to submit to a
polygraph examination if requested to do so by the United States Attorney's Office for the Northern
District of West Virginia.

9. Nothing contained in any statement or any testimony given by Ms. Mays pursuant to
Paragraph 8 will be used against her as the basis for any subsequent prosecution. It is understood that any
information obtained from Ms. Mays in compliance with this Agreement will be made known to the
sentencing Court. However, pursuant to Guideline 1B1.8, such information may not be used by the Court
in determining Ms. Mays’s applicable guideline range. This Agreement does not prevent Ms. Mays from
being prosecuted for any violations of other Federal and state laws she may have committed should
evidence of any such violations be obtained from an independent legitimate source, separate and apart
from that information and testimony being provided by her pursuant to this Agreement. In addition,
nothing contained in this Agreement shall prevent the United States from prosecuting Ms. Mays for
perjury or the giving of a false statement to a federal agent, if such a situation should occur by virtue of
her fulfilling the conditions of Paragraph 8 above.

HA. Wyo A faaa—

 

 

 

 

Reta Mays. Defeyt dant Date
oy
David P-Hoose;Esq- Date

Counsel for Defendant

Jay <r. fA “ea mrecy esy -
Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 7 of 9 PagelD #: 61

10. At final disposition, the United States will advise the Court of Ms. Mays’s forthrightness
and truthfulness, or failure to be forthright and truthful, and ask the Court to give the same such weight as
the Court deems appropriate.

IL. There have been no representations whatsoever by any agent or employee of the United
States, or any other law enforcement agency, as to what the final disposition in this matter should or will
be. This Agreement includes nonbinding sentencing recommendations by the United States, pursuant to
Rule 11i(c)(1)(B). However, Ms. Mays understands that the Court is not bound by these sentencing
recommendations, and that she has no right to withdraw her guilty plea if the Court does not follow the
sentencing recommendations set forth in this Plea Agreement.

12. The United States will make the following nonbinding recommendations: 1) if Ms. Mays
accepts responsibility, and if the probation office recommends a two-level reduction for “acceptance of
responsibility,” as provided by Guideline 3E1.1, the United States will concur in the recommendation; 2)
should Ms. Mays give timely and complete information about her own involvement and provide timely
notice of her intent to plead guilty, permitting the United States to avoid trial preparation, and comply
with all the requirements of this Agreement, the United States will recommend, if applicable, an additional
one-level reduction for this "timely acceptance" of responsibility. In order to be eligible for this timely
acceptance of responsibility, Ms. Mays must execute this Plea Agreement on or before 12:00 p.m.,
July 13, 2020, and return or fax an executed copy to the United States by that day and time; and, 3) the
United States will recommend that a sentence of life imprisonment be imposed on each of Counts One
through Seven and that a sentence of twenty (20) years of imprisonment be imposed on Count Eight, with
a recommendation that the Court run all sentences consecutively. The United States understands that the
defendant will argue for a total sentence of a term of years less than life.

13. If, in the opinion of the United States, Ms. Mays either engages in conduct defined under
Application Notes 4(A) through (K) of Guideline 3C1.1, fails to cooperate as promised, fails to make a
truthful debriefing, fails to testify fully and truthfully either at grand jury or any trial, fails to pay the
special assessment prior to the sentencing hearing, or violates any other provision of the Plea Agreement,
then the United States will not be bound to make the foregoing recommendations or take the foregoing
actions and Ms. Mays will not have the right to withdraw her guilty plea.

14. Ms. Mays is aware that 18 U.S.C. § 3742 affords a defendant the right to appeal the
sentence imposed. Acknowledging this, and in exchange for the concessions made by the United States in
this plea agreement, the defendant waives the following rights, ifthe Court sentences the defendant within
the statutory maximums of the offenses of conviction.

a. Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any other statute or
gonstitutional provision, to appeal the Defendant’s conviction on any ground whatsoever. This

Af Lh AUypR020

 

 

 

 

A! Ae, Defendatt Date’
David P-Hoose-Esq. Date

Counsel for Defendant

Tey “pe Se Ovece ) Esy.
Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 8 of 9 PagelD #: 62

includes a waiver of all rights to appeal the Defendant’s conviction on the ground that the statute(s)
to which the defendant is pleading guilty is unconstitutional, or on the ground that the admitted
conduct does not fall within the scope of the statute(s).

b. The Defendant knowingly and expressly waives all rights conferred by 18 U.S.C. § 3742 to appeal
whatever sentence is imposed (including any fine, term of supervised release, or order of
restitution) for any reason (including the establishment of the advisory sentencing guidelines
range, the determination of the defendant’s criminal history, the weighing of the sentencing
factors, and any constitutional challenges to the calculation and imposition of any term of
imprisonment, fine, order of forfeiture, order of restitution, and term or condition of supervised
release). With regard to restitution, the defendant acknowledges that the offenses of conviction
are offenses for which 18 U.S.C. § 3663A mandates the sentencing court to order restitution.

c. The Defendant knowingly and expressly waives the right to challenge the conviction or the
sentence which is within the maximum provided in the statute of conviction or the manner in which
it was determined in any post-conviction proceeding, including any proceeding under 28 U.S.C. §
2255.

Nothing in this paragraph, however, will act as a bar to the defendant perfecting any legal remedies
she may otherwise have on appeal or collateral attack respecting claims of ineffective assistance of counsel
or prosecutorial misconduct. The defendant agrees that there is currently no known evidence of ineffective
assistance of counsel or prosecutorial misconduct.

This waiver of appellate rights is not intended to represent the defendant’s estimation of what an
appropriate or reasonable sentence would or should be. Nor does this waiver of rights prevent the
defendant from arguing for a sentence below the aforementioned adjusted advisory Guideline offense
level at sentencing. The United States waives its right to appeal any sentence within the applicable
advisory Guideline range. Both parties have the right during any appeal to argue in support of the
sentence.

15. The United States reserves the right to provide to the Court and the United States Probation
Office, in connection with any presentence investigation that may be ordered pursuant to Rule 32(c) of
the Federal Rules of Criminal Procedure, or in connection with the imposition of sentence should the
Court, pursuant to Rule 32(c)(1), not order a presentence investigation, relevant information, including
information regarding Ms. Mays’s background, criminal record, the offense charged in the Information
and other pertinent data appearing at Rule 32(c)(2) of the Federal Rules of Criminal Procedure, as will
enable the Court to exercise its sentencing discretion. The United States also retains the right to respond
to any questions raised by the Court, to correct any inaccuracies or inadequacies in the anticipated

4g Alilsoae

 

 

 

 

 

 

Reta Mays, Defepetant Date ©
“T7. } — . po |
A Oyama T/ulrs
. ‘ Esq Date
Counsel for Defendant
S44 7. ec ¢, Fay -8-
Case 1:20-cr-00027-TSK-MJA Document 25 Filed 07/14/20 Page 9 of 9 PagelD #: 63

presentence investigation report to be prepared by the Probation Office of the Court, and to respond to
any written or oral statements made to the Court by Ms. Mays or her counsel.

16. Ms. Mays agrees that all monetary penalties imposed by the Court will be due and payable
immediately and subject to immediate enforcement by the United States as provided for in Title 18, United
States Code, Section 3613. Furthermore, Ms. Mays agrees to provide all requested financial information
to the United States and the Probation Office and agrees to participate in any presentencing debtor
examinations. Ms. Mays also authorizes the Financial Litigation Unit in the U.S. Attorney’s Office for
the Northern District of West Virginia to access her credit report from any major credit reporting agency
prior to sentencing, in order to assess the financial condition for sentencing purposes. Ms. Mays agrees,
under penalty of perjury, to complete a financial statement to be returned with the plea agreement. If the
Court imposes a schedule of payments, Ms. Mays agrees that it will be deemed to be merely a minimum
schedule of payments, not the only method available to the United States to enforce the judgment. If Ms.
Mays is incarcerated, she agrees to participate in the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, regardless of whether the Court specifically directs participation or imposes a
schedule of payments. In addition, Ms. Mays agrees that the United States, through the Financial
Litigation Unit, may submit any unpaid criminal monetary penalty to the United States Treasury for offset,
regardless of the defendant’s payment status or history at the time of said submission.

17. If the defendant’s plea is not accepted by the Court or is later set aside or if she breaches
any part of this Agreement, then the Office of the United States Attorney will have the right to withdraw
any sentencing recommendations and/or to void this Agreement.

18. The above seventeen (17) paragraphs constitute the entire agreement between Ms. Mays
and the United States of America in this matter. There are no agreements, understandings or promises

between the parties other than those contained in this Agreement.

Very truly yours,

WILLIAM J. POWELL
United States Attorney

 

As evidenced by my signature at the bottom of the nine (9) pages of this letter agreement, | have
d the provisions of each paragraph herein and, hereby, fully approve of each provision.

oy Fi /2020

  

 

 

 

 

Reta Ma§¥s, Defepdan Daté
i Date

Counsel for Defendant
er
